Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 16, 2021

                                       No. 04-21-00171-CV

                             Leticia RODRIGUEZ 'Cross-Appellee',
                                          Appellant

                                                 v.

                  Lydia RODRIGUEZ and Robert Pereida 'Cross-Appellants',
                                     Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI19456
                       Honorable Cynthia Marie Chapa, Judge Presiding


                                          ORDER
       A copy of appellant/cross-appellee Leticia Rodriguez’s notice of appeal was filed in this
court on April 30, 2021. A copy of appellees/cross-appellants Lydia Rodriguez and Robert
Pereida’s notice of appeal was filed in this court on May 17, 2021. In accordance with section
51.017(a) of the Texas Civil Practice and Remedies Code, a notice of appeal must be served on
each court reporter responsible for preparing the reporter’s record. TEX. CIV. PRAC. & REM.
CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant/cross-appellee and appellees/cross-appellants
in writing that the certificates of service attached to the notices of appeal filed in this appeal do
not certify that any court reporter was served. The clerk instructed the appellant/cross-appellee
and appellees/cross-appellants to file amended notices of appeal certifying proper service on the
responsible court reporter(s). Amended notices of appeal have not been filed.

        It is therefore ORDERED that counsel for appellant/cross-appellee, Jennifer Rosenblatt
and Elena Serna, and counsel for appellees/cross-appellees, Olga Brown and Sergio Davila, file
amended notices of appeal in compliance with section 51.017(a) within ten days from the date of
this order. If appellant/cross-appellee fails to file an amended notice of appeal within the time
provided, an order will be issued directing Jennifer Rosenblatt and Elena Serna to appear and
show cause why they should not be held in contempt for failing to file the amended notices of
appeal. If appellees/cross-appellants fail to file an amended notice of appeal within the time
provided, an order will be issued directing Olga Brown and Sergio Davila to appear and show
cause why they should not be held in contempt for failing to file the amended notice of appeal.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court